         Case 2:19-cv-00114-KOB Document 71 Filed 08/21/20 Page 1 of 7                     FILED
                                                                                  2020 Aug-21 PM 05:06
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

VICTOR REVILL,                         )
Plaintiff,                             )
                                       )
v.                                     )       CASE NO.: 2:19-cv-00114-KOB
                                       )
PAMELA CASEY, ET AL.                   )
Defendants.                            )

      PLAINTIFF REVILL’S FIRST SET OF INTERROGATORIES

      Pursuant to Federal Rules of Civil Procedure 26, 33 and 34, Plaintiff

propounds these interrogatories to Defendants and its officers, agents, contractors,

and employees having any information or documents, which are available to the

Defendants. These interrogatories are to be answered separately and severally by the

Defendants in the manner and form provided by law and the rules of court.

      Where facts set forth in answers, or portions thereof, are supplied upon

information and belief, rather than upon personal knowledge, Defendants should so

state and specifically identify and describe the source or sources of such information

and belief. Should the Defendants be unable to answer any interrogatory or portion

thereof by actual knowledge, or upon information and belief, it shall state in detail




                                           1
         Case 2:19-cv-00114-KOB Document 71 Filed 08/21/20 Page 2 of 7




its efforts to obtain such knowledge as will enable it to answer said interrogatory or

portions thereof. Should any request be considered privileged or confidential in any

manner, please create a privilege log of said documents or requests and the specific

reason they are designated as such.

       Answers to these interrogatories and document requests shall be responsive to

the date on which the answers are filed and shall be continuing in character and

require the filing of supplemental answers if further or different information or

documents relative thereto becomes known before trial. Where knowledge or

information of the Defendants is requested, such request includes knowledge of its

agents, contractors, representatives, and unless privileged, its attorneys.

                              INTERROGATORIES

INTERROGATORY NO. 1: State the name, race, address, and phone number

of any individual that took part in the decision to detain and then arrest of the plaintiff.

INTERROGATORY NO. 2: State the name, race, address, and phone number of

any individual that took part in the detention and then arrest of the plaintiff.

INTERROGATORY NO. 3: State the name, race, address, and phone number of

any individual that was present for the detention and then arrest of the plaintiff.

INTERROGATORY NO. 4: Please list every reason and/or justification for

detaining the plaintiff.

INTERROGATORY NO. 5: Please list every reason and/or justification for
                                             2
          Case 2:19-cv-00114-KOB Document 71 Filed 08/21/20 Page 3 of 7



arresting the plaintiff.

INTERROGATORY NO. 6: State the name, race, address, and phone number of

any individual that you (meaning any of the defendants) communicated with either

electronically, telephonically or via text messaging during the period leading up to and

subsequently to the Plaintiff being detained and arrested. Please provide a summary

of that conversation, if any.

INTERROGATORY NO. 7: If any affirmative response to Interrogatory No. 6,

please describe the communication in detail.

INTERROGATORY NO. 8:                Please identify any agency/person/business that

presently or at the time of the offence compensates you in any respect.

INTERROGATORY NO. 9:               Identify all persons who contributed information

toward the answering of these interrogatories and specify which person contributed

information toward each interrogatory, including any conversations among co-

defendants.

INTERROGATORY NO. 10:              Identify each and every individual known to you

with any knowledge regarding the facts and circumstances surrounding the incidents

referred to in the complaint and, for each person, provide a summary of the

information known to him or her.

INTERROGATORY NO. 11: Identify every person that has filed a complaint or

lawsuit against you (meaning any of the defendants) regarding claims of wrongful

arrest, deprivation of civil rights, or unlawful search.     Please summarize those
                                           3
           Case 2:19-cv-00114-KOB Document 71 Filed 08/21/20 Page 4 of 7



complaints and their resolution if applicable.

INTERROGATORY NO. 12: State whether Defendant (or their respective

agencies/offices) has policies defining and prohibiting wrongful arrest, deprivation of

civil rights, or unlawful searches.

INTERROGATORY NO. 13: Please list all training that the Defendant has done in

relation to preventing wrongful arrest, deprivation of civil rights, or unlawful searches.

INTERROGATORY NO. 14: State the name and job title of any individual that had

supervisory responsibilities for the Defendant during his/her participation in the

activity outlined in the complaint.

INTERROGATORY NO. 15: Did Defendant take or receive any statements related

to any of Plaintiff’s criminal case, his complaint, or claims? If so, state the name, race

and position of the person providing the statement, name, race, and position of the

person that drafted the statement, the date the statement was drafted, the date the

statement was signed, the location of the computer the statement was drafted on, the

owner or primary user of the computer the statement was drafted on, state whether

Defendant will rely on any facts contained in the statement during the course of this

litigation, whether the person that made the statement has been identified by

Defendant pursuant to Rule 26; and whether Defendant asserts any claim of privilege

regarding any statement. Please provide a detailed privilege log for any information

and/or documentation Defendant contends is privileged and/or considered work

product.
                                            4
          Case 2:19-cv-00114-KOB Document 71 Filed 08/21/20 Page 5 of 7



INTERROGATORY NO. 16: State the name, race, address and phone number of

every person contacted, interviewed or approached during Defendant’s investigation

of Plaintiff’s criminal case or relating to the allegations contained in the complaint,

and a description of the person’s knowledge of Plaintiff’s allegations and complaints

including any conversations (in any form) made between co-defendants in this matter.

INTERROGATORY NO. 17: Please list each and every action you took in relation

to the prosecution of the Plaintiff’s criminal case after you recused from the matter.

(Defendants Casey and Gilliland only).

INTERROGATORY NO. 18: Please list and describe in detail any offers (including

who else knew of said offer, when it was made, weather it was accepted, and the

substance of said offer) that you made or were aware of that were made to Lloyd

Edwards in relation to any legal issue he had either before or since the Plaintiff’s

criminal trial.

INTERROGATORY NO. 19: State the name of all individuals listed in Defendant’s

Rule 26 Disclosures that has ever been deposed or provided testimony and the date of

the deposition, style of the case, substance of the deposition and whether Defendant

will rely on any facts contained in the deposition during the course of this litigation.

INTERROGATORY NO. 20: To your knowledge, please state if any individuals

were disciplined for conduct related to the plaintiff’s criminal civil cases.

Dated: August 21, 2020

                                        /s/ Clayton R. Tartt        ___
                                            5
         Case 2:19-cv-00114-KOB Document 71 Filed 08/21/20 Page 6 of 7



                                       CLAYTON R. TARTT
                                       Boles Holmes Parkman White LLC
                                       1929 3rd Avenue North, Suite 700
                                       Birmingham, AL 35203
                                       (205) 502-2000
                                       (205) 847-1285 FAX
                                       ctartt@bhpwlaw.com




                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing has been served on all counsel this the 21st

day of August, 2020 via email addressed to:

Mary Goldthwaite (MGoldthwaite@ago.state.al.us)
Randy McNeill (rmcneill@webbeley.com)


                                                            /s /Clayton R. Tartt
                                                            OF COUNSEL




                                           6
Case 2:19-cv-00114-KOB Document 71 Filed 08/21/20 Page 7 of 7




                              7
